Exhibit 10.3

 

CONTRACT BETWEEN

THE OFFICE OF MEDICAID POLICY AND PLANNING,

THE OFFICE OF THE CHILDREN’S HEALTH INSURANCE PROGRAM

AND

Coordinated Care Corporation Indiana, Inc.

 

This Contract, entered into by and between The Office of Medicaid Policy and
Planning and the Office of Children’s Health Insurance Program, (hereinafter
referred to as “State” or “Office”) of the Indiana Family and Social Services
Administration, 402 West Washington Street, Room W382, Indianapolis, IN 46204,
and Coordinated Care Corporation Indiana, Inc., doing business as Managed Health
Services (hereinafter referred to as “Contractor”), 1099 North Meridian Street,
Suite 400, Indianapolis, Indiana 46204, is executed pursuant to the terms and
conditions set forth herein.

 

WHEREAS, IC 12-15-30-1 authorizes the Office of Medicaid Policy and Planning to
enter into contracts to assist in the administration of the Medicaid program;

 

WHEREAS, IC 12-17.6 authorizes the Office of the Children’s Health Insurance
Program to enter into contracts as necessary to assist in the design and
administration of the Indiana Children’s Health Insurance Program;

 

WHEREAS, the State of Indiana is desirous to contract for services to assist the
Office’s efforts to effectively manage a risk-based health care delivery system
that administers and provides covered health care services for certain Hoosier
Healthwise members enrolled in Benefit Packages A, B and C, as procured through
Request for Proposal (RFP) # 4-79;

 

WHEREAS this Contract contains the payment rates under which the Contractor
shall be paid and that these rates have been determined to be actuarially sound
for risk contracts, in accordance with applicable law;

 

WHEREAS, the Contractor is willing and able to perform the desired services for
Hoosier Healthwise members assigned to the Contractor;

 

NOW THEREFORE, the parties enter into this contract for the consideration set
out below, all of which is deemed to be good and sufficient consideration in
order to make this contract a binding legal instrument.

 

1. Duties of Contractor

 

The Contractor shall provide the following services relative to this Contract:

 

A. The Contractor agrees to assume financial risk for developing and managing a
health care delivery system and for arranging or administering all Hoosier
Healthwise covered services, as set out in section 2.0 of Attachment 1 of this
Contract, in exchange for a per-enrollee, per-month fixed fee, to enrollees in

 

Hoosier Healthwise MCO Contract   Page 1 of 30   Managed Health Services



--------------------------------------------------------------------------------

Hoosier Healthwise Packages A, B and C and enrolled with the Contractor. Wards
of the State, foster children and children receiving adoption assistance may
enroll on a voluntary basis and will not be subject to auto-assignment into the
Hoosier Healthwise program. The Contractor must, at a minimum, furnish covered
services up to the limits specified by the Medicaid and CHIP programs. The
Contractor may exceed these limits. However, in no instance may any covered
service’s limitations be more restrictive than those which exist in the Indiana
Medicaid fee-for-service program for Packages A and B, and the Children’s Health
Insurance Program for Package C, in accordance with 42 CFR 438.210.

 

B. The Contractor agrees to perform all duties and arrange and administer the
provision of all services as set out herein and in Contract Attachment 1, MCO
Scope of Work, as attached, and contained in the RFP as attached and the
Contractor’s responses to the RFP as attached, all of which are incorporated
into this Contract by reference. In addition, the Contractor shall comply with
all policies and procedures defined in any bulletin, manual, or handbook yet to
be distributed by the State or its agents insofar as those policies and
procedures provide further clarification and are no more restrictive than any
policies and procedures contained in the RFP and any amendments to the RFP. The
Contractor agrees to comply with all pertinent state and federal statutes and
regulations in effect throughout the duration of this Contract and as they may
be amended from time to time.

 

C. The Contractor agrees that it will not discriminate against individuals
eligible to be covered under this Contract on the basis of health status or need
for health services; and the Contractor may not terminate an enrollee’s
enrollment, or act to encourage an enrollee to terminate his/her enrollment,
because of an adverse change in the enrollee’s health. The disenrollment
function will be carried out by a State contractor who is independent of the
Contractor; therefore, any request to terminate an enrollee’s enrollment must be
approved by the Offices.

 

D. The Contractor agrees that no services or duties owed by the Contractor under
this Contract will be performed or provided by any person or entity other than
the Contractor, except as contained in written subcontracts or other legally
binding agreements. Prior to entering into any such subcontract or other legally
binding agreement, the Contractor shall, in each case, submit the proposed
subcontract or other legally binding agreement to the Offices for prior review
and approval. Prior review and approval of a subcontract or legally binding
agreement shall not be unreasonably delayed by the Offices. The Offices shall,
in appropriate cases and as requested by the Contractor, expedite the review and
approval process. Under no circumstances shall the Contractor be deemed to have
breached its obligations under this Contract if such breach was a result of the
Offices’ failure to review and approve timely any proposed subcontract or other

 

Hoosier Healthwise MCO Contract   Page 2 of 30   Managed Health Services



--------------------------------------------------------------------------------

legally binding agreement. If the Offices disapprove any proposed subcontract or
other legally binding agreement, the Offices shall state with reasonable
particularity the basis for such disapproval on a timely basis. No subcontract
into which the Contractor enters with respect to performance under this Contract
shall in any way relieve the Contractor of any responsibility for the
performance of duties under this Contract. All subcontracts and amendments
thereto executed by the Contractor under this Contract must meet the following
requirements; any existing subcontracts or legally binding agreements which fail
to meet the following requirements shall be revised to include the requirements
within ninety (90) days from the effective date of this Contract:

 

  1. Be in writing and specify the functions of the subcontractor.

 

  2. Be legally binding agreements.

 

  3. Specify the amount, duration and scope of services to be provided by the
subcontractor.

 

  4. Provide that the Offices may evaluate, through inspection or other means,
the quality, appropriateness, and timeliness of services performed.

 

  5. Provide for inspections of any records pertinent to the contract by the
Offices.

 

  6. Require an adequate record system to be maintained for recording services,
charges, dates and all other commonly accepted information elements for services
rendered to recipients under the contract.

 

  7. Provide for the participation of the Contractor and subcontractor in any
internal and external quality assurance, utilization review, peer review, and
grievance procedures established by the Contractor, in conjunction with the
Offices.

 

  8. Provide that the subcontractor indemnify and hold harmless the State of
Indiana, its officers, and employees from all claims and suits, including court
costs, attorney’s fees, and other expenses, brought because of injuries or
damage received or sustained by any person, persons, or property that is caused
by any act or omission of the subcontractor. The State shall not provide such
indemnification to the subcontractor.

 

  9. Identify and incorporate the applicable terms of this Contract and any
incorporated documents. The subcontract shall provide that

 

Hoosier Healthwise MCO Contract   Page 3 of 30   Managed Health Services



--------------------------------------------------------------------------------

the subcontractor agrees to perform duties under the subcontract, as those
duties pertain to enrollees, in accordance with the applicable terms and
conditions set out in this Contract, any incorporated documents, and all
applicable state and federal laws, as amended.

 

If a particular subcontractor does not accept the required changes within ninety
(90) days, Contractor will need to seek a new subcontractor and will do so on a
timely basis.

 

E. The Contractor agrees that, during the term of this Contract, it shall
maintain, with any contracted provider rendering health care services under the
RFP, provider service agreements which, in addition to the subcontractor
requirements in paragraph 1.D., meet the following requirements; any existing
provider service agreements which fail to meet the requirements shall be revised
to include the requirements within ninety (90) days from the effective date of
this Contract. The provider service agreements shall:

 

  1. Identify and incorporate the applicable terms of this Contract and any
incorporated documents. Under the terms of the provider services agreement, the
provider shall agree that the applicable terms and conditions set out in this
Contract, any incorporated documents, and all applicable state and federal laws,
as amended, govern the duties and responsibilities of the provider with regard
to the provision of services to enrollees. Contracted providers are not third
party beneficiaries to this Contract.

 

  2. Reference a written provider claim resolution procedure as set out in RFP
Attachment N.

 

  3. PMP agreements for Primary Medical Providers (PMPs) shall include a
provision allowing the PMP to terminate the agreement for any reason upon
written notice to the Contractor. The Contractor may require that the physician
provide said notice to the Contractor up to ninety (90) days prior to
termination.

 

  4. Any monies paid to the PMP, such as bonuses or incentives, over and above
the contracted rate must be linked to improvements in member health outcomes
(e.g., HEDIS measures) or process performance (e.g., encounter submissions). The
payment or retention of the payment may not be contingent on the PMP continuing
its contract with the MCO for any period longer than ninety (90) days. On an
annual basis, MCO must report to OMPP each PMP who received such a payment, the
amount of the payment, and the improvements realized that prompted the payment.
This provision shall apply to any and all new PMP contracts, renewals or
amendments that are effective after January 1, 2005.

 

Hoosier Healthwise MCO Contract   Page 4 of 30   Managed Health Services



--------------------------------------------------------------------------------

F. The Contractor agrees that all laboratory testing sites providing services
under this Contract must have a valid Clinical Laboratory Improvement Amendments
(CLIA) certificate and comply with the CLIA regulations at 42 CFR Part 493.

 

G. The Contractor agrees that it shall:

 

  1. Retain, at all times during the term of this Contract, a valid Certificate
of Authority under applicable State laws issued by the State of Indiana
Department of Insurance.

 

  2. Ensure that, during the term of this Contract, each provider rendering
health care services under the RFP is authorized to do so in accordance with the
following:

 

  a. The provider must maintain a current Indiana Health Coverage Programs
(IHCP) provider agreement and must be duly licensed in accordance with the
appropriate state licensing board and shall remain in good standing with said
board.

 

  b. If a provider is not authorized to provide such services under a current
IHCP provider agreement or is no longer licensed by said board, the Contractor
is obligated to terminate its contractual relationship authorizing or requiring
such provider to provide services under the RFP. The Contractor must terminate
its contractual relationship with the provider as soon as the Contractor has
knowledge of the termination of the provider’s license or the IHCP provider
agreement.

 

  3. Comply with the specific requirements for Health Maintenance Organizations
(HMOs) eligible to receive Federal Financial Participation (FFP) under Medicaid,
as listed in the State Organization and General Administration Chapter of the
Centers for Medicare and Medicaid Services State Medicaid Manual. These
requirements include, but are not limited to the following:

 

  a. The Contractor shall meet the definition of HMO as specified in the Indiana
State Medicaid Plan.

 

  b. Throughout the duration of this Contract, the Contractor shall satisfy the
Chicago Regional Office of the Centers for Medicare and Medicaid Services
(hereinafter called CMS) that the Contractor is compliant with the Federal
requirements for

 

Hoosier Healthwise MCO Contract   Page 5 of 30   Managed Health Services



--------------------------------------------------------------------------------

protection against insolvency pursuant to 42 CFR 438.116, the requirement that
the Contractor shall continue to provide services to Contractor enrollees until
the end of the month in which insolvency has occurred, and the requirement that
the Contractor shall continue to provide inpatient services until the date of
discharge for an enrollee who is institutionalized when insolvency occurs. The
Contractor shall meet this requirement by posting a performance bond pursuant to
paragraph 1.27 of the RFP, obtaining appropriate reinsurance pursuant to Section
1.5.3 of Attachment 1 to this Contract, and satisfying the statutory reserve
requirements of the Indiana Department of Insurance.

 

  c. The Contractor shall comply with, and shall exclude from participation as
either a provider or subcontractor of the Contractor, any entity or person that
has been excluded under the authority of Sections 1124A, 1128 or 1128A of the
Social Security Act or does not comply with the requirements of Section 1128(b)
of the Social Security Act.

 

  d. In the event that the CMS determines that the Contractor has violated any
of the provisions of 42 CFR 434.67(a), CMS may deny payment of FFP for new
enrollees of the HMO under 42 USC 1396b(m)(5)(B)(ii). The Offices shall
automatically deny State payment for new enrollees whenever, and for so long as,
Federal payment for such enrollees has been denied.

 

H. The Contractor shall submit proof, satisfactory to the Offices, of
indemnification of the Contractor by the Contractor’s parent corporation, if
applicable, and by all of its subcontractors.

 

I. The Contractor shall submit proof, satisfactory to the Offices, that all
subcontractors will hold the State harmless from liability under the
subcontract. This assurance in no way relieves the Contractor of any
responsibilities under the RFP or this Contract.

 

J. The Contractor agrees that, prior to initially enrolling any Hoosier
Healthwise Package A, B or C enrollees, it shall go through and satisfactorily
complete the readiness review as described in the RFP. The required readiness
review shall begin before the contract between the Contractor and the State is
finalized and executed. Within ninety (90) days from the effective date of this
Contract, the Contractor shall make a good faith effort to resolve, to the
reasonable satisfaction of the Offices, any outstanding issues brought to the
Contractor’s attention by the Offices as a result of the readiness review.

 

Hoosier Healthwise MCO Contract   Page 6 of 30   Managed Health Services



--------------------------------------------------------------------------------

K. The Contractor shall establish and maintain a quality improvement program
that meets the requirements of 42 CFR 438, subpart D, as well as other specific
requirements set forth in the RFP. The Offices and the CMS may evaluate, through
inspection or other means, including but not limited to, the review of the
quality assurance reports required under this Contract, and the quality,
appropriateness, and timeliness of services performed under this Contract. The
Contractor agrees to participate and cooperate, as directed by the Offices, in
the annual external quality review of the services furnished by the Contractor.

 

L. In accordance with 42 CFR 438.6(i), the Contractor agrees that it and any of
its subcontractors shall comply with the requirements, if applicable, of 42 CFR
489, Subpart I, relating to maintaining and distributing written policies and
procedures respecting advance directives. The Contractor shall distribute
policies and procedures to adult individuals during the enrollee enrollment
process and whenever there are revisions to these policies and procedures. The
Contractor shall make available for inspection, upon reasonable notice and
request by the Offices, documentation concerning its written policies,
procedures and distribution of such written procedures to enrollees.

 

M. Pursuant to 42 CFR 417.479(a), the Contractor agrees that no specific payment
can be made directly or indirectly under a physician incentive plan to a
physician or physician group as an inducement to reduce or limit medically
necessary services furnished to an individual enrollee. The Contractor must
disclose to the State the information on provider incentive plans listed in 42
CFR 417.479(h)(1) and 417.479(i) at the times indicated at 42 C.F.R. 438.6(h),
in order to determine whether the incentive plan meets the requirements of 42
CFR 417(d)-(g). The Contractor must provide the capitation data required under
paragraph (h)(1)(vi) for the previous calendar year to the State by
application/contract renewal of each year. The Contractor will provide the
information on its physician incentive plan(s) listed in 42 CFR 417.479(h)(3) to
any enrollee upon request.

 

N. The Contractor must not prohibit or restrict a health care professional from
advising an enrollee about his/her health status, medical care, or treatment,
regardless of whether benefits for such care are provided under this Contract,
if the professional is acting within the lawful scope of practice. However, this
provision does not require the Contractor to provide coverage of a counseling or
referral service if the Contractor objects to the service on moral or religious
grounds and makes available information on its policies to potential enrollees
and enrollees within ninety (90) days after the date the Contractor adopts a
change in policy regarding such counseling or referral service.

 

Hoosier Healthwise MCO Contract   Page 7 of 30   Managed Health Services



--------------------------------------------------------------------------------

O. In accordance with 42 U.S.C. § 1396u-2(b)(6), the Contractor agrees that an
enrollee may not be held liable for the following:

 

  1. Debts of the Contractor, or its subcontractors, in the event of any
organization’s insolvency;

 

  2. Services provided to the enrollee in the event the Contractor fails to
receive payment from the Offices for such services or in the event a provider
fails to receive payment from the Contractor or Offices; or

 

  3. Payments made to a provider in excess of the amount that would be owed by
the enrollee if the Contractor had directly provided the services.

 

P. The Offices may from time to time request and the Contractor, and all of its
subcontractors, agree that the Contractor, or its subcontractors, shall prepare
and submit additional compilations and reports as requested by the Offices. Such
requests will be limited to situations in which the desired data is considered
essential and cannot be obtained through existing Contractor reports. The
Contractor, and all of its subcontractors, agree that a response to the request
shall be submitted by the Offices’ requested completion date, or if the Offices
do not specify a completion date, within thirty (30) days from the date of the
request. This time period may be extended as reasonably necessary to the extent
Contractor can demonstrate to the State that Contractor cannot comply with the
request without incurring undue burden or expense. The response shall include
the additional compilations and reports as requested, or the status of the
requested information and an expected completion date. When such requests
pertain to legislative inquiries or expedited inquiries from the Office of the
Governor, the additional compilations and reports shall be submitted by the
Offices’ requested completion date. Failure by the Contractor, or its
subcontractors, to comply with response time frames shall be considered grounds
for the Offices to pursue the provisions outlined in Section 8.0 of Attachment 1
of this Contract. In the event that delays in submissions are a consequence of a
delay by the Offices or the Medicaid Fiscal Agent, the time frame for submission
shall be extended by the length of time of the delay.

 

Q. Contractor agrees that an abortion will be covered only in the following
situations:

 

  1. If the pregnancy is the result of an act of rape or incest; or

 

  2. If the woman suffers from a physical disorder, physical injury, or physical
illness, including a life-endangering physical condition caused by or arising
from the pregnancy itself, which would, as certified by a physician, place the
woman in danger of death unless an abortion is performed.

 

Hoosier Healthwise MCO Contract   Page 8 of 30   Managed Health Services



--------------------------------------------------------------------------------

2. Consideration

 

In consideration of the services to be performed by the Contractor, the Offices
agree to pay the Contractor the following amounts per month per enrolled member,
and per maternity delivery, as contained in the Offices’ capitation payment
listing and based upon the capitation rates by category as listed below:

 

CAPITATION RATES

 

Category

--------------------------------------------------------------------------------

   Packages A and B


--------------------------------------------------------------------------------

   Package C


--------------------------------------------------------------------------------

North Region

         

Newborns

   $320.53    $176.46

Preschool

   $72.83    $74.95

Children

   $70.15    $67.54

Adolescents

   $100.83    $94.02

Adult Males

   $234.99     

Adult Females

   $211.26     

Deliveries

   $3,331.43/delivery    $3,331.43/delivery

Central Region

         

Newborns

   $286.09    $156.09

Preschool

   $82.19    $80.54

Children

   $79.16    $82.57

Adolescents

   $113.78    $101.04

Adult Males

   $303.08     

Adult Females

   $272.48     

Deliveries

   $3,301.57/delivery    $3,301.57/delivery

South Region

         

Newborns

   $287.06    $158.04

Preschool

   $79.12    $74.94

Children

   $76.11    $67.57

Adolescents

   $109.36    $93.93

Adult Males

   $286.33     

Adult Females

   $258.38     

Deliveries

   $3,324.80/delivery    $3,324.80/delivery

 

The parties agree that the Offices have the option to adjust the capitation
rates annually. In the event that the Offices adjust the fee-for-service (FFS)
rates, the Offices may, in its sole discretion, further adjust the capitation
rates in accordance with the FFS adjustment. If the Offices made such an
adjustment, it shall apply only to the specific service component of the
capitation rate that corresponds to the FFS adjustment. Any capitation rates
adjusted due to a change in the FFS program may be further adjusted to ensure
actuarial soundness. All adjustments

 

Hoosier Healthwise MCO Contract   Page 9 of 30   Managed Health Services



--------------------------------------------------------------------------------

are subject to federal regulations for risk contracts. Rates revised under this
provision shall be implemented only after a contract amendment is executed and
approved. The State shall provide Contractor with a copy of the certification of
actuarial soundness of such rate adjustments which is provided to CMS.

 

Payments provided for under this Contract will be denied for new enrollees when,
and for so long as, payment for those enrollees is denied by CMS, in accordance
with 42 CFR 438.730.

 

3. Term

 

This Contract shall be effective for a period of two (2) years. It shall
commence on January 1, 2005, and shall remain in effect through December 31,
2006. At the discretion of the State, the term may be extended for up to two (2)
additional year(s). If the State decides to extend the term of the Contract, it
will notify Contractor no later than October 1, 2006. In no event shall the term
exceed December 31, 2008.

 

4. Access to Records

 

The Contractor and its subcontractors, if any, shall maintain all books,
documents, papers, accounting records, and other evidence pertaining to all
costs incurred under this Contract. They shall make such materials available at
their respective offices at all reasonable times during this Contract term, and
for three (3) years from the date of final payment under this Contract, for
inspection by the State or by any other authorized representative of state or
federal government. One copy of said documents shall be furnished at no cost to
the State if requested.

 

5. Assignment

 

The Contractor shall not assign or subcontract the whole or any part of this
Contract without the State’s prior written consent. The Contractor may assign
its right to receive payments to such third parties as the Contractor may desire
without the prior written consent of the State, provided that Contractor gives
written notice (including evidence of such assignment) to the State thirty (30)
days in advance of any payment so assigned. The assignment shall cover all
unpaid amounts under this Contract and shall not be made to more than one party
at a time.

 

6. Audits

 

Contractor acknowledges that it may be required to submit to an audit of funds
paid through this Contract. Any such audit shall be conducted in accordance with
IC 5-11-1, and audit guidelines specified by the State.

 

Hoosier Healthwise MCO Contract   Page 10 of 30   Managed Health Services



--------------------------------------------------------------------------------

7. Authority to Bind Contractor

 

Notwithstanding anything in this Contract to the contrary, the signatory for the
Contractor represents that he/she has been duly authorized to execute contracts
on behalf of the Contractor and has obtained all necessary or applicable
approvals from the home office of the Contractor, if applicable, to make this
Contract fully binding upon the Contractor when his/her signature is affixed,
and this Contract is not subject to further acceptance by Contractor when
accepted by the State of Indiana.

 

8. Changes in Work

 

In the event the State requires a material change in the scope, character or
complexity of the work after the work has begun, adjustments in compensation to
the Contractor shall be determined by the State in the exercise of its good
faith and prudent judgment. The Contractor shall not commence any additional
work or change the scope of the work until authorized in writing by the State.
No claim for additional compensation shall be made in the absence of a prior
written approval executed by all signatories hereto. All changes shall be by
formal amendment, signed by all parties as required by Indiana law.

 

9. Compliance with Laws

 

The Contractor shall comply with all applicable federal, state and local laws,
rules, regulations and ordinances, the provisions of which are incorporated by
reference. The enactment or amendment of any applicable state or federal statute
or the promulgation of any rules or regulations thereunder after execution of
this Contract shall be reviewed by the State and the Contractor to determine
whether the provisions of this Contract require formal modification.

 

10. Condition of Payment

 

All deliverables provided by the Contractor under this contract must be
performed to the State’s reasonable satisfaction, as determined at the
discretion of the undersigned State representative and in accordance with all
applicable federal, state, local laws, ordinances, rules, and regulations.
Subject to the right to pursue the dispute resolution process provided for in
Section 18, the Contractor will not receive payment for work found by the State
to be unsatisfactory or performed in violation of federal, state, or local law.

 

11. Confidentiality of Data, Property Rights in Products, and Copyright
Prohibition

 

The Contractor agrees that all information, data, findings, recommendations,
proposals, etc. by whatever name described and in whatever form secured,
developed, written or produced by the Contractor solely in furtherance of this
Contract shall be the property of the State. The Contractor shall take such
action

 

Hoosier Healthwise MCO Contract   Page 11 of 30   Managed Health Services



--------------------------------------------------------------------------------

as is necessary under law to preserve such confidentiality and property rights
in and of the State while such property is within the control and/or custody of
the Contractor. The Contractor hereby specifically waives and/or releases to the
State any cognizable property right of the Contractor to copyright, license,
patent or otherwise use such information, data, findings, recommendations,
proposals, etc.; however, State agrees that Contractor shall be permitted to
utilize such information as reasonably necessary to comply with Contractor’s own
reporting obligations. In addition, State agrees that to the extent that
Contractor develops programs or products which include certain trade secret or
otherwise proprietary information developed by Contractor, Contractor shall not
be required to disclose any such information to third parties and both parties
shall agree to maintain such information in a confidential manner to the extent
permitted under applicable law.

 

12. Confidentiality of State Information

 

The Contractor understands and agrees that data, materials, and information
disclosed to Contractor by the State in connection with this Contract and/or the
Services may contain confidential and protected data. Therefore, the Contractor
promises and assures that data, material, and information gathered, based upon
or disclosed to the Contractor for the purpose of this Contract, will not be
disclosed to others or discussed with third parties without the prior written
consent of the State; however, Contractor may disclose such confidential
information to Contractor’s legal and financial advisors, providers and other
subcontractors to the extent that such disclosure is permitted by applicable
law.

 

13. Reserved

 

14. Conflict of Interest

 

A. As used in this section:

 

“Immediate family” means the spouse and the unemancipated children of an
individual.

 

“Interested party,” means:

 

  1. The individual executing this contract;

 

  2. An individual who has an interest of three percent (3%) or more of
Contractor, if Contractor is not an individual; or

 

  3. Any member of the immediate family of an individual specified under
subdivision 1 or 2.

 

“Department” means the Indiana Department of Administration.

 

“Commission” means the State Ethics Commission.

 

Hoosier Healthwise MCO Contract   Page 12 of 30   Managed Health Services



--------------------------------------------------------------------------------

B. The Department may cancel this Contract without recourse by Contractor if any
interested party is an employee of the State of Indiana.

 

C. The Department will not exercise its right of cancellation under section B
above if the Contractor gives the Department an opinion by the Commission
indicating that the existence of this Contract and the employment by the State
of Indiana of the interested party does not violate any statute or rule relating
to ethical conduct of state employees. The Department may take action, including
cancellation of this Contract consistent with an opinion of the Commission
obtained under this section.

 

D. Contractor has an affirmative obligation under this Contract to disclose to
the Department when an interested party is or becomes an employee of the State
of Indiana. The obligation under this section extends only to those facts that
Contractor knows or reasonably could know.

 

15. Reserved

 

16. Debarment and Suspension

 

Contractor certifies, by entering into this Contract, that neither it nor its
principals are presently debarred, suspended, proposed for debarment, declared
ineligible, or voluntarily excluded from entering into this Contract by any
federal agency or by any department, agency or political subdivision of the
State of Indiana. The term “principal” for purposes of this Contract means an
officer, director, owner, partner, key employee, or other person with primary
management or supervisory responsibilities, or a person who has a critical
influence on or substantive control over the operations of Contractor. The
Contractor also further certifies that it has verified through an analysis of
publicly available information the suspension and debarment status for all
sub-contractors receiving funds under this contract and is solely responsible
for any paybacks and or penalties that might arise from non-compliance.

 

17. Default by State

 

If the State, sixty (60) days after receipt of written notice, fails to correct
or cure any breach of this Contract, then the Contractor may cancel and
terminate this Contract and collect all monies due up to and including the date
of termination.

 

18. Disputes

 

A. Should any disputes arise with respect to this Contract, Contractor and the
State agree to act immediately to resolve such disputes. Time is of the essence
in the resolution of disputes.

 

Hoosier Healthwise MCO Contract   Page 13 of 30   Managed Health Services



--------------------------------------------------------------------------------

B. The Contractor agrees that, the existence of a dispute notwithstanding, it
will continue without delay to carry out all its responsibilities under this
Contract that are not affected by the dispute. The State agrees that it will
continue to pay for services unrelated to the dispute, as set out in Section 2
of this Contract. Should the Contractor fail to continue to perform its
responsibilities regarding all non-disputed work, without delay, any reasonable
additional costs incurred by the State or the Contractor as a result of such
failure to proceed shall be borne by the Contractor, and the Contractor shall
make no claim against the State for such costs. If the State and the Contractor
cannot resolve a dispute within ten (10) working days following notification in
writing by either party of the existence of a dispute, then the following
procedure shall apply:

 

The parties agree to resolve such matters through submission of their dispute to
the Commissioner of the Indiana Department of Administration. The Commissioner
shall reduce a decision to writing and mail or otherwise furnish a copy thereof
to the Contractor and the State within ten (10) working days after presentation
of such dispute for action. The Commissioner’s decision shall be final and
conclusive unless either party mails or otherwise furnishes to the Commissioner,
within ten (10) working days after receipt of the Commissioner’s decision, a
written appeal. Within ten (10) working days of receipt by the Commissioner of a
written request for appeal, the decision may be reconsidered. If no
reconsideration is provided within ten (10) working days, the parties may
mutually agree to submit the dispute to arbitration for a determination, or
otherwise either party may submit the dispute to an Indiana court of competent
jurisdiction.

 

The State may withhold payments on disputed items pending resolution of the
dispute. The unintentional nonpayment by the State to the Contractor of one or
more invoices not in dispute in accordance with the terms of this Contract will
not by itself be cause for Contractor to terminate this Contract, and the
Contractor may bring suit to collect these amounts without following the
disputes procedure contained herein.

 

19. Drug-Free Workplace Certification

 

The Contractor hereby covenants and agrees to make a good faith effort to
provide and maintain a drug-free workplace. Contractor will give written notice
to the State within ten (10) days after receiving actual notice that the
Contractor or an employee of the Contractor has been convicted of a criminal
drug violation occurring in the contractor’s workplace.

 

False certification or violation of the certification may result in sanctions
including, but not limited to, suspension of contract payments, termination of
this Contract and/or debarment of contracting opportunities with the State of
Indiana for up to three (3) years.

 

Hoosier Healthwise MCO Contract   Page 14 of 30   Managed Health Services



--------------------------------------------------------------------------------

In addition to the provisions of the above paragraphs, if the total contract
amount set forth in this Contract is in excess of $25,000.00, Contractor hereby
further agrees that this agreement is expressly subject to the terms,
conditions, and representations of the following certification:

 

This certification is required by Executive Order No. 90-5, April 12, 1990,
issued by the Governor of Indiana. Pursuant to its delegated authority, the
Indiana Department of Administration is requiring the inclusion of this
certification in all contracts and grants from the State of Indiana in excess of
$25,000.00. No award of a contract shall be made, and no contract, purchase
order or agreement, the total amount of which exceeds $25,000.00, shall be
valid, unless and until this certification has been fully executed by the
Contractor and made a part of the contract or agreement as part of the contract
documents.

 

The Contractor certifies and agrees that it will provide a drug-free workplace
by:

 

A. Publishing and providing to all of its employees a statement notifying
employees that the unlawful manufacture, distribution, dispensing, possession or
use of a controlled substance is prohibited in the Contractor’s workplace, and
specifying the actions that will be taken against employees for violations of
such prohibition;

 

B. Establishing a drug-free awareness program to inform its employees of (1) the
dangers of drug abuse in the workplace; (2) the Contractor’s policy of
maintaining a drug-free workplace; (3) any available drug counseling,
rehabilitation, and employee assistance programs; and (4) the penalties that may
be imposed upon an employee for drug abuse violations occurring in the
workplace;

 

C. Notifying all employees in the statement required by subparagraph (A) above
that as a condition of continued employment, the employee will (1) abide by the
terms of the statement; and (2) notify the Contractor of any criminal drug
statute conviction for a violation occurring in the workplace no later than five
(5) days after such conviction;

 

D. Notifying in writing the State within ten (10) days after receiving notice
from an employee under subdivision (C)(2) above, or otherwise receiving actual
notice of such conviction;

 

E. Within thirty (30) days after receiving notice under subdivision (C)(2) above
of a conviction, imposing the following sanctions or remedial measures on any
employee who is convicted of drug abuse violations occurring in the workplace:
(1) taking appropriate personnel action against the employee, up to and
including termination; or (2) requiring such employee to satisfactorily
participate in a drug abuse assistance or rehabilitation program approved for
such purposes by a federal, state or local health, law enforcement, or other
appropriate agency; and

 

Hoosier Healthwise MCO Contract   Page 15 of 30   Managed Health Services



--------------------------------------------------------------------------------

F. Making a good faith effort to maintain a drug-free workplace through the
implementation of subparagraphs (A) through (E) above.

 

20. Employment Option

 

If the State determines that it would be in the State’s best interest to hire an
employee of the Contractor, the Contractor will release the selected employee
from any non-compete agreements that may be in effect solely for the purpose of
employment with the State and any non-compete will otherwise remain in effect.
This release will be at no cost to the State or the employee.

 

21. Force Majeure

 

In the event that either party is unable to perform any of its obligations under
this Contract or to enjoy any of its benefits because of natural disaster or
decrees of governmental bodies not the fault of the affected party (hereinafter
referred to as a “Force Majeure Event”), the party who has been so affected
shall immediately give notice to the other party and shall do everything
possible to resume performance. Upon receipt of such notice, all obligations
under this Contract shall be immediately suspended. If the period of
nonperformance exceeds thirty (30) days from the receipt of notice of the Force
Majeure Event, the party whose ability to perform has not been so affected may,
by giving written notice, terminate this Contract.

 

22. Funding Cancellation

 

When the Director of the State Budget Agency makes a written determination that
funds are not appropriated or otherwise available to support continuation of
performance of this Contract, this Contract shall be canceled. A determination
by the Budget Director that funds are not appropriated or otherwise available to
support continuation of performance shall be final and conclusive.

 

23. Governing Laws

 

This Contract shall be construed in accordance with and governed by the laws of
the State of Indiana and suit, if any, must be brought in the State of Indiana.

 

24. Indemnification

 

Contractor agrees to indemnify, defend, and hold harmless the State of Indiana
and its agents, officials, and employees from all claims and suits including
court costs, attorney’s fees, and other expenses caused by any act or omission
of the Contractor and/or its subcontractors, if any. The State shall not provide
such indemnification to the Contractor.

 

Hoosier Healthwise MCO Contract   Page 16 of 30   Managed Health Services



--------------------------------------------------------------------------------

25. Independent Contractor

 

Both parties hereto, in the performance of this Contract, shall act in an
individual capacity and not as agents, employees, partners, joint venturers or
associates of one another. The employees or agents of one party shall not be
deemed or construed to be the employees or agents of the other party for any
purposes whatsoever. Neither party will assume liability for any injury
(including death) to any persons, or damage to any property arising out of the
acts or omissions of the agents, employees or subcontractors of the other party.

 

The Contractor shall be responsible for providing all necessary unemployment and
workers’ compensation insurance for the Contractor’s employees.

 

26. Reserved

 

27. Insurance

 

A. The Contractor shall secure and keep in force during the term of this
agreement, the following insurance coverages, covering the Contractor for any
and all claims of any nature which may in any manner arise out of or result from
this agreement:

 

  1. Commercial general liability, including contractual coverage, and products
or completed operations coverage (if applicable), with minimum liability limits
of $500,000 per person and $1,000,000 per occurrence unless additional coverage
is required by the State.

 

  2. Reserved

 

  3. Reserved

 

  4. Workers compensation coverage meeting all statutory requirements of IC
22-3-2. In addition, an “all states endorsement” covering claims occurring
outside the state of Indiana if any of the services provided under this
agreement involve work outside the state of Indiana. The Contractor shall
provide proof of such insurance coverage by tendering to the undersigned State
representative, a certificate of insurance prior to the commencement of this
agreement.

 

B. The Contractor’s insurance coverage must meet the following additional
requirements:

 

  1. Any deductible or self-insured retention amount or other similar obligation
under the insurance policies shall be the sole obligation of the Contractor.

 

Hoosier Healthwise MCO Contract   Page 17 of 30   Managed Health Services



--------------------------------------------------------------------------------

  2. The State will be defended, indemnified, and held harmless to the full
extent of any coverage actually secured by the Contractor in excess of the
minimum requirements set forth above. The duty to indemnify the State under this
agreement shall not be limited by the insurance required in this agreement.

 

  3. The insurance required in this agreement, through a policy or endorsement,
shall include a provision that the policy and endorsements may not be canceled
or modified without thirty (30) days’ prior written notice to the undersigned
State representative.

 

  4. Failure to provide insurance as required in this agreement is a material
breach of contract entitling the State to immediately terminate this agreement.

 

The Contractor shall furnish a certificate of insurance and all endorsements to
the undersigned State representative prior to the commencement of this
agreement.

 

28. Reserved

 

29. Licensing Standards

 

The parties agree that Contractor and its employees and subcontractors shall
comply with all applicable licensing standards, certification standards,
accrediting standards and any other laws, rules or regulations governing
services to be provided by the Contractor pursuant to this Contract. The State
shall not be required to reimburse Contractor for any services performed when
Contractor or its employees or subcontractors are not in compliance with such
applicable standards, laws, rules or regulations. If licensure, certification or
accreditation expires or is revoked, Contractor shall notify State immediately
and the State, at its option, may immediately terminate this Contract.

 

30. Merger and Modification

 

This contract constitutes the entire agreement between the parties. No
understandings, agreements, or representations, oral or written, not specified
within this contract will be valid provisions of this contract. This contract
may not be modified, supplemented, or amended, in any manner, except by written
agreement signed by all necessary parties.

 

 

Hoosier Healthwise MCO Contract   Page 18 of 30   Managed Health Services



--------------------------------------------------------------------------------

31. Minority and Women Business Enterprise Compliance

 

The Contractor agrees to comply fully with the provisions of the Contractor’s
MBE/WBE participation plans in a manner that is consistent with the applicable
provisions of the RFP. Contractor agrees to comply with all Minority and Women
Business Enterprise statutory and administrative code requirements and
obligations, including IC 4-13-16.5 and 25 IAC 5.

 

The Contractor further agrees to cooperate fully with the minority and women’s
business enterprises division to facilitate the promotion, monitoring, and
enforcement of the policies and goals of MBE/WBE program including any and all
assessments, compliance reviews and audits that may be required.

 

32. Nondiscrimination

 

Pursuant to IC 22-9-1-10 and the Civil Rights Act of 1964, Contractor and its
subcontractors shall not discriminate against any employee or applicant for
employment in the performance of this Contract. The Contractor shall not
discriminate with respect to the hire, tenure, terms, conditions or privileges
of employment or any matter directly or indirectly related to employment,
because of race, color, religion, sex, disability, national origin or ancestry.
Breach of this covenant may be regarded as a material breach of this Contract.
The Contractor’s execution of this Contract also signifies compliance with
applicable federal laws, regulations, and executive orders prohibiting
discrimination in the provision of services based on race, color, national
origin, age, sex, disability or status as a veteran.

 

The Contractor understands that the State is a recipient of federal funds.
Pursuant to that understanding, the Contractor and its subcontractor, if any,
agree that if the Contractor employs fifty (50) or more employees and does at
least $50,000.00 worth of business with the State and is not exempt, the
Contractor will comply with the affirmative action reporting requirements of 41
CFR 60-1.7. The Contractor shall comply with Section 202 of Executive Order
11246, as amended, 41 CFR 60-250, and 41 CFR 60-741, as amended, which are
incorporated herein by specific reference. Breach of this covenant may be
regarded as a material breach of this Contract.

 

33. Notice to Parties

 

Whenever any notice, statement or other communication is required under this
Contract, it shall be sent to the following addresses, unless otherwise
specifically advised.

 

A. Notices to the State shall be sent to:

 

John Barth, Director of Operations – Managed Care

Office of Medicaid Policy and Planning

402 W. Washington St., W374, MS-07

Indianapolis, IN 46204

 

Hoosier Healthwise MCO Contract   Page 19 of 30   Managed Health Services



--------------------------------------------------------------------------------

B. Notices to the Contractor shall be sent to:

 

Rita Johnson-Mills, CEO

Managed Health Services

1099 North Meridian Street, Suite 400

Indianapolis, IN 46204

 

C. Payments to the Contractor shall be sent via electronic funds transfer by the
fiscal agent to an account to be specified by the Contractor.

 

34. Order of Precedence

 

Any inconsistency or ambiguity in this Contract shall be resolved by giving
precedence in the following order: (1) This Contract, (2) Contract Attachment 1,
(3) RFP# 4-79, (4) Contractor’s response to RFP# 4-79, and (5) attachments
prepared by the Contractor.

 

35. Ownership of Documents and Materials

 

All documents, records, programs, data, film, tape, articles, memoranda, and
other materials not developed or licensed by the Contractor prior to execution
of this Contract, but specifically developed under this Contract directly in
connection with services provided under this Contract shall be considered “work
for hire” and the Contractor transfers any ownership claim to the State of
Indiana and all such materials will be the property of the State of Indiana. Use
of these materials, other than related to contract performance by the
Contractor, without the prior written consent of the State, which consent shall
not be unreasonable withheld or delayed, is prohibited, except that State agrees
that Contractor shall be permitted to utilize such materials to comply with
Contractor’s own reporting obligations or to otherwise comply with applicable
law without seeking prior consent from the State. During the performance of this
Contract, the Contractor shall be responsible for any loss of or damage to these
materials developed for or supplied by the State and used to develop or assist
in the services provided herein while the materials are in the possession of the
Contractor. Any loss or damage thereto shall be restored at the Contractor’s
expense. Full, immediate, and unrestricted access to the work product of the
Contractor under this Contract and during the term of this Contract shall be
available to the State.

 

36. Payments

 

A. The Office will provide the above-specified funding on a per member per month
and per maternity delivery basis, as contained in the Offices’ capitation
payment listing, and according to the capitation rates by category as listed in
Paragraph 2.

 

Hoosier Healthwise MCO Contract   Page 20 of 30   Managed Health Services



--------------------------------------------------------------------------------

B. All payment obligations are subject to the encumbrance of monies and shall be
made in arrears in accordance with Indiana law and the State of Indiana’s fiscal
policies and procedures. The Contractor may not submit claim forms before the
services have been performed.

 

C. It is understood and agreed upon by the parties that all obligations of the
State of Indiana are contingent upon the availability and continued
appropriation of State and Federal funds, and in no event shall the State of
Indiana be liable for any payments in excess of available appropriated funds.

 

37. Penalties/Interest/Attorney’s Fees

 

The State will in good faith perform its required obligations hereunder and does
not agree to pay any penalties, liquidated damages, interest, or attorney’s
fees, except as required by Indiana law, in part, IC 5-17-5, IC 34-54-8, and IC
34-13-1.

 

Notwithstanding the provisions contained in IC 5-17-5, the Parties stipulate and
agree that any liability resulting from the State of Indiana’s failure to make
prompt payment shall be based solely on the amount of funding originating from
the State of Indiana and shall not be based on funding from federal or other
sources.

 

38. Progress Reports

 

The Contractor shall submit progress reports to the State upon reasonable
request. The report shall be oral, unless the State, upon receipt of the oral
report, should deem it necessary to have it in written form. The progress
reports shall serve the purpose of assuring the State that work is progressing
in line with the schedule, and that completion can be reasonably assured on the
scheduled date.

 

39. Reserved

 

40. Security and Privacy of Health Information

 

The Contractor agrees to comply with all requirements of the Health Insurance
Portability and Accountability Act of 1996 (HIPAA), Privacy Regulations, that
take effect April 14, 2003, and Security Regulations, that take effect on April
20, 2005, in all activities related to the contract, to maintain compliance
throughout the life of the contract, to operate any systems used to fulfill the
requirements of this contract in full compliance with HIPAA and to take no
action which adversely affects the State’s HIPAA compliance.

 

The parties acknowledge that the Department of Health and Human Services (DHHS)
has issued the Final Rules, as amended from time to time on the Standards for
Privacy of Individually Identifiable Health Information and on the Standards for
Security of Individually Identifiable Health Information, as required

 

Hoosier Healthwise MCO Contract   Page 21 of 30   Managed Health Services



--------------------------------------------------------------------------------

by the Administrative Simplification Section of HIPAA. The parties acknowledge
that the Office is a Covered Entity within the meaning of HIPAA, and Office
agrees that it will comply with its obligations under HIPAA in activities
related to this Contract. To the extent required by the provisions of HIPAA and
regulations promulgated thereunder, the Contractor assures that it will
appropriately safeguard Protected Health Information (PHI), as defined by the
regulations, which is made available to or obtained by the Contractor in the
course of its work under the contract. The Contractor agrees to comply with all
applicable requirements of law relating to PHI with respect to any task or other
activity it performs for the Office including, as required by the final Privacy
and Security regulations:

 

  A. Contractor may use and disclose PHI for the following purposes: (a) to
perform the services described in this Contract; (b) the proper management and
administration of Contractor; (c) to carry out the legal responsibilities of
Contractor; (d) as required by law; or (e) to report violations of law to
appropriate Federal and State authorities, consistent with 45 CFR §
164.502(j)(1). If Contractor discloses PHI for a purpose related to (b) or (c)
in the foregoing sentence, Contractor shall obtain reasonable assurances from
the person to whom the information is disclosed that it will remain confidential
and used or further disclosed only as required by law or for the purpose for
which it was disclosed to the person, and require the person to notify
Contractor of any instances of which it is aware in which the confidentiality of
the information has been breached. Notwithstanding the foregoing (and
notwithstanding any contract or legal obligation that Contractor might have with
any third party), Contractor may not, without the prior written approval of the
State, use or disclose PHI for marketing (except as otherwise provided in this
Contract), to third parties for the third parties’ own business uses that do not
arise out of Contractor’s duties under this Contract or that are not related to
this Contract, or in return for any type of remuneration for purposes that do
not arise out Contractor’s duties under this Contract or that are not related to
this Contract.

 

  B. Implementing administrative, physical and technical safeguards that
reasonably and appropriately protect the confidentiality, integrity and
availability of the electronic PHI that the Contractor creates, receives,
maintains, or transmits on behalf of OMPP;

 

  C. Implementing a disaster recovery plan, as appropriate, which includes
mechanisms to recover data and/or alternative data storage sites, as reasonably
determined by OMPP to be necessary to uphold integral business functions in the
event of an unforeseen disaster;

 

  D. Not using or further disclosing PHI other than as permitted or required by
this Contract or by applicable law;

 

Hoosier Healthwise MCO Contract   Page 22 of 30   Managed Health Services



--------------------------------------------------------------------------------

  E. Using appropriate safeguards to prevent use or disclosure of PHI other than
as provided by this Contract or by applicable law;

 

  F. Reporting to OMPP any security and/or privacy incident of which the
Contractor becomes aware;

 

  G. Mitigating, to the extent practicable, any harmful effect that is known to
the Contractor and reporting to the Office any use or disclosure by the
Contractor, its agent, employees, subcontractors or third parties, of PHI
obtained under this Contract in a manner not provided for by this Contract or by
applicable law of which the Contractor becomes aware;

 

  H. Ensuring that any subcontractors or agents to whom the Contractor provides
PHI received from, or created or received by the Contractor, subcontractors or
agents on behalf of the Office agree to the same restrictions, conditions and
obligations applicable to such party regarding PHI and agrees to implement
reasonable and appropriate safeguards to protect it;

 

  I. Making the Contractor’s internal practices, books and records related to
the use of disclosure of PHI received from, or created or received by the
Contractor on behalf of the Office available to the Office at its request or to
the Secretary of the United States Department of Health and Human Services for
purposes of determining the Office’s compliance with applicable law. The
Contractor shall immediately notify the Office upon receipt by the Contractor of
any such request from the Secretary of DHHS, and shall provide the Office with
copies of any materials made available in response to such a request;

 

  J. In accordance with procedures established by the Office, making available
the information required to provide an accounting of disclosures pursuant to
applicable law, if the duties of the Contractor include disclosures that must be
accounted for;

 

  K. Making available PHI for amendment and incorporating any amendments to PHI
in accordance with 45 CFR 164.526, if the Contractor maintains PHI subject to
amendment;

 

  L. In accordance with procedures established by the Office, making PHI
available to individuals entitled to access and requesting access in compliance
with 45 CFR 164.524 and the duties of the Contractor;

 

  M. Authorizing termination of the Contract if OMPP determines that the
Contractor has violated a material provision; and

 

Hoosier Healthwise MCO Contract   Page 23 of 30   Managed Health Services



--------------------------------------------------------------------------------

  N. At the termination of the Contract, if feasible, return or destroy all PHI
received or created under the Contract. If OMPP determines return or destruction
is not feasible, the protections in this agreement shall continue to be extended
to any PHI maintained by the Contractor for as long as it is maintained.

 

Office agrees that it shall not require or request the Contractor to use or
disclose PHI in any manner that would not be permissible under HIPPA if done by
Office.

 

40.5 Electronic Transaction Standards Compliance

 

In order to fulfill the terms of this Contract, Contractor will utilize and
interface with the State’s electronic systems and will use them to perform
certain electronic transactions that contain health information, and which are
subject to the final rules for the Standards for Electronic Transactions, dated
August 17, 2000, under the Administrative Simplification Section of HIPAA (the
“Transaction Standards”).

 

The Contractor shall comply with the Transaction Standards, as may be amended
from time to time, and shall provide documentation of its compliance with them,
including a summary of project plans for remediation, status reports of
remediation efforts, summary of text results, copies of certifications, if any,
and the Contractor’s statement affirming completion of all requirements. Such
compliance shall be maintained at no additional cost to the State.

 

Contractor will indemnify and hold the State harmless from any loss, damage,
costs, expense, judgment, sanction or liability, including, but not limited to,
reasonable attorneys’ fees and costs, that the State incurs or is subject to, to
the extent that the loss, damages, costs, expense, judgment, sanction or
liability is caused by Contractor’s breach of this Paragraph.

 

41. Severability

 

The invalidity of any section, subsection, clause or provision of this Contract
shall not affect the validity of the remaining sections, subsections, clauses or
provisions of this Contract.

 

42. Substantial Performance

 

This Contract shall be deemed to be substantially performed only when fully
performed according to its terms and conditions and any modification thereof.

 

43. Successors and Assignees

 

The Contractor binds its successors, executors, administrators, and assignees to
all covenants of this Contract. Except as above set forth, the Contractor shall
not assign, sublet or transfer interest in this Contract without the prior
written consent of the State of Indiana.

 

Hoosier Healthwise MCO Contract   Page 24 of 30   Managed Health Services



--------------------------------------------------------------------------------

44. Taxes

 

The State of Indiana is exempt from state, federal, and local taxes. The State
will not be responsible for any taxes levied on the Contractor as a result of
this Contract.

 

45. Termination for Convenience

 

This Contract may be terminated, in whole or in part, by the State whenever, for
any reason, the State determines that such termination is in the best interest
of the State. Termination of services shall be effected by delivery to the
Contractor of a Termination Notice at least thirty (30) days prior to the
termination effective date, specifying the extent to which performance of
services under such termination becomes effective. The Contractor shall be
compensated for services properly rendered prior to the effective date of
termination. Except as otherwise stated herein, the State will not be liable for
services performed after the effective date of termination. The Contractor shall
be compensated for services herein provided but in no case shall total payment
made to the Contractor exceed the original contract price or shall any price
increase be allowed on individual line items if canceled only in part prior to
the original termination date.

 

46. Termination for Default

 

A. With the provision of thirty (30) days notice to the Contractor, the State
may terminate this Contract in whole or in part, if the Contractor fails to:

 

  1. Correct or cure any breach of this Contract;

 

  2. Deliver the supplies or perform the services within the time specified in
this Contract or any extension;

 

  3. Make progress so as to endanger performance of this Contract; or

 

  4. Perform any of the other provisions of this Contract.

 

B. If the State terminates this Contract in whole or in part, in accordance with
Section 46(A), it may acquire, under the terms and in the manner the State
considers appropriate, supplies or services similar to those terminated, and the
Contractor will be liable to the State for any reasonable excess costs for those
supplies or services. However, the Contractor shall continue the work not
terminated.

 

Hoosier Healthwise MCO Contract   Page 25 of 30   Managed Health Services



--------------------------------------------------------------------------------

C. The State shall pay the contract price for completed supplies delivered and
services accepted. The Contractor and the State shall agree on the amount of
payment for manufacturing materials delivered and accepted and for the
protection and preservation of the property. Failure to agree will be a dispute
under the Disputes clause. The State may withhold from these amounts any sum the
State reasonably determines to be necessary to protect the State against loss
because of outstanding liens or claims of former lien holders.

 

D. The rights and remedies of the State in this clause are in addition to any
other rights and remedies provided by law or equity or under this Contract.

 

47. Registration with the Secretary of State of Indiana

 

The Contractor certifies that if it is a non-domestic entity, it is registered
with the Indiana Secretary of State to do business in the State of Indiana.

 

48. Reserved

 

49. Waiver of Rights

 

No right conferred on either party under this Contract shall be deemed waived
and no breach of this Contract excused, unless such waiver or excuse is in
writing and signed by the party claimed to have waived such right.

 

Failure of either party to enforce at any time any provision of this Contract
shall not be construed as a waiver thereof. The remedies herein reserved shall
be cumulative and additional to any other remedies in law or equity.

 

50. Work Standards

 

The Contractor shall execute its responsibilities by following and applying at
all times the highest professional and technical guidelines and standards. If
the State becomes dissatisfied with the work product of or the working
relationship with those individuals assigned to work on this Contract, the State
may request in writing the replacement of any or all such individuals, and
Contractor shall grant such request within a reasonable time period.

 

51. State Boilerplate Affirmation Clause

 

The undersigned attests on behalf of the contractor, subject to the penalties of
perjury that I have not altered, modified or changed the State’s Boilerplate
contract clauses paragraphs 4 through 49) or the Offices’ additionally required
clauses (paragraphs 50 through 56) in any way and that I am not aware of any
alterations, modifications or changes to the State’s Boilerplate contract
clauses, except for the following clauses which are identified by name below:

 

Clause 2 Consideration; 4 Access to Records; 5 Assignment; 8 Changes in Work; 10
Condition of Payment; 12 Confidentiality of State Information;

 

Hoosier Healthwise MCO Contract   Page 26 of 30   Managed Health Services



--------------------------------------------------------------------------------

15 Continuity of Services; 16 Debarment and Suspension; 18 Disputes; 20
Employment Option; 26 Information Technology Accessibility; 28 Key Persons; 31
Minority and Women Business Enterprise Compliance; 33 Notice to Parties; 35
Ownership of Documents and Materials; 36 Payments; 38 Progress Reports; 40
Security and Privacy of Health Information; 45 Termination for Convenience; 46
Termination for Default; 48 Travel; 49 Waiver of Rights; 50 Work Standards; 53
Conveyance of Documents and Continuation of Existing Activity

 

52. Assurance of Compliance with Civil Rights Act of 1964, Section 504 of the
Rehabilitation Act of 1973 and the Age Discrimination Act of 1975, the Americans
with Disabilities Act of 1990 and Title IX of the Education Amendments of 1972

 

The Contractor agrees that it, and all of its subcontractors and providers, will
comply with the following:

 

A. Title VI of the Civil Rights Act of 1964 (Pub. L. 88-352), as amended, and
all requirements imposed by or pursuant to the Regulation of the Department of
Health and Human Services (45 CFR Part 80), to the end that, in accordance with
Title VI of that Act and the Regulation, no person in the United States shall on
the ground of race, color, or national origin, be excluded from participation
in, be denied the benefits of, or be otherwise subjected to discrimination under
any program or activity for which the Contractor receives Federal financial
assistance under this Contract.

 

B. Section 504 of the Rehabilitation Act of 1973 (Pub. L. 93-112), as amended,
and all requirements imposed by or pursuant to the Regulation of the Department
of Health and Human Services (45 CFR Part 84), to the end that, in accordance
with Section 504 of that Act and the Regulation, no otherwise qualified
handicapped individual in the United States shall, solely by reason of his/her
handicap, be excluded from participation in, be denied the benefits of, or be
subjected to discrimination under any program or activity for which the
Contractor receives Federal financial assistance under this Contract.

 

C. The Age Discrimination Act of 1975 (Pub. L. 94-135), as amended, and all
requirements imposed by or pursuant to the Regulation of the Department of
Health and Human Services (45 CFR Part 91), to the end that, in accordance with
the Act and the Regulation, no person in the United States shall, on the basis
of age, be denied the benefits of, be excluded from participation in, or be
subjected to discrimination under any program or activity for which the
Contractor receives Federal financial assistance under this Contract.

 

Hoosier Healthwise MCO Contract   Page 27 of 30   Managed Health Services



--------------------------------------------------------------------------------

D. The Americans with Disabilities Act of 1990 (Pub. L. 101-336), as amended,
and all requirements imposed by or pursuant to the Regulation of the Department
of Justice (28 CFR 35.101 et seq.), to the end that in accordance with the Act
and Regulation, no person in the United States with a disability shall, on the
basis of the disability, be excluded from participation in, be denied the
benefits of, or otherwise be subjected to discrimination under any program or
activity for which the Contractor receives Federal financial assistance under
this Contract.

 

E. Title IX of the Education Amendments of 1972, as amended (20 U.S.C. §§
1681,1683, and 1685-1686), and all requirements imposed by or pursuant to
regulation, to the end that, in accordance with the Amendments, no person in the
United States shall, on the basis of sex, be excluded from participation in, be
denied the benefits of, or otherwise be subjected to discrimination under any
program or activity for which the Contractor receives Federal financial
assistance under this Contract.

 

The Contractor agrees that compliance with this assurance constitutes a
condition of continued receipt of Federal financial assistance, and that it is
binding upon the Contractor, its successors, transferees and assignees for the
period during which such assistance is provided. The Contractor further
recognizes that the United States shall have the right to seek judicial
enforcement of this assurance.

 

53. Conveyance of Documents and Continuation of Existing Activity

 

Should the Contract for whatever reason, (i.e. completion of a contract with no
renewal, or termination of service by either party), be discontinued and the
activities as provided for in the Contract for services cease, the Contractor
and any subcontractors employed by the terminating Contractor in the performance
of the duties of the Contract shall promptly convey to the State of Indiana,
copies of all vendor working papers, data collection forms, reports, charts,
programs, cost records and all other material related to work performed on this
Contract. The Contractor and the Office shall convene immediately upon
notification of termination or non-renewal of the Contract to determine what
work shall be suspended, what work shall be completed, and the time frame for
completion and conveyance. The Office will then provide the Contractor with a
written schedule of the completion and conveyance activities associated with
termination. Documents/materials associated with suspended activities shall be
conveyed by the Contractor to the State of Indiana within thirty (30) calendar
days’ after notice from the State of Indiana or such other time as the parties
shall mutually agree. Upon completion of those remaining activities noted on the
written schedule, the Contractor shall also convey all documents and materials
to the State of Indiana upon thirty (30) calendar days’ notice from the State of
Indiana.

 

Hoosier Healthwise MCO Contract   Page 28 of 30   Managed Health Services



--------------------------------------------------------------------------------

54. Environmental Standards

 

If the contract amount set forth in this Contract is in excess of $100,000, the
Contractor shall comply with all applicable standards, orders, or requirements
issued under section 306 of the Clean Air Act (42 U.S.C. § 7606), section 508 of
the Clean Water Act (33 U.S.C. § 1368), Executive Order 11738, and Environmental
Protection Agency regulations (40 C.F.R. Part 32), which prohibit the use under
non-exempt Federal contracts of facilities included on the EPA List of Violating
Facilities. The Contractor shall report any violations of this paragraph to the
State of Indiana and to the United States Environmental Protection Agency
Assistant Administrator for Enforcement.

 

55. Lobbying Activities

 

Pursuant to 31 U.S.C. § 1352, and any regulations promulgated thereunder, the
Contractor hereby assures and certifies that no federally appropriated funds
have been paid, or will be paid, by or on behalf of the Contractor, to any
person for influencing or attempting to influence an officer or employee of any
agency, a member of Congress, an officer or employee of Congress, or an employee
of a member of Congress, in connection with the awarding of any federal
contract, the making of any federal grant, the making of any federal loan, the
entering into of any cooperative contract, and the extension, continuation,
renewal, amendment, or modification of any federal contract, grant, loan or
cooperative contract. If any funds other than federally appropriated funds have
been paid or will be paid to any person for influencing or attempting to
influence an officer or employee of any agency, a member of Congress, an officer
or employee of Congress, or an employee of a member of Congress in connection
with this Contract, the Contractor shall complete and submit Standard Form-LLL,
“Disclosure Form to Report Lobbying”, in accordance with its instructions.

 

56. Ethics Compliance

 

The contractor and its agents shall abide by all ethical requirements that apply
to persons who have a business relationship with the State, as set forth in
Indiana Code § 4-2-6 et seq., the regulations promulgated thereunder, and
Executive Order 04-08, dated April 27, 2004. If the contractor is not familiar
with these ethical requirements, the contractor should refer any questions to
the Indiana State Ethics Commission, or visit the Indiana State Ethics
Commission website at <<<http://www.in.gov/ethics/>>>. If the contractor or its
agents violate any applicable ethical standards, the State may, in its sole
discretion, terminate this contract immediately upon notice to the contractor.
In addition, the contractor may be subject to penalties under Indiana Code §
4-2-6-12.

 

Hoosier Healthwise MCO Contract   Page 29 of 30   Managed Health Services



--------------------------------------------------------------------------------

Non-Collusion and Acceptance

 

The undersigned attests, subject to the penalties for perjury, that he/she is
the Contractor, or that he/she is the representative, agent, member or officer
of the contracting party, that he/she has not, nor has any other member,
employee, representative, agent or officer of the Contractor, directly or
indirectly, to the best of his/her knowledge, entered into or offered to enter
into any combination, collusion or agreement to receive or pay, and that he/she
has not received or paid, any sum of money or other consideration for the
execution of this Contract other than that which appears upon the face of this
Contract.

 

In Witness Whereof, Contractor and the State of Indiana have, through duly
authorized representatives, entered into this Contract. The parties having read
and understand the foregoing terms of this Contract do by their respective
signatures dated below hereby agree to the terms thereof.

 

Contractor:

 

By:    

/s/    Rita Johnson-Mills

--------------------------------------------------------------------------------

    Rita Johnson-Mills     President/CEO Date:  

            12/1/04

--------------------------------------------------------------------------------

 

State of Indiana Agency:

/s/    Melanie Bella

--------------------------------------------------------------------------------

Melanie Bella Assistant Secretary Family and Social Services Administration
Date:  

            12/9/04

--------------------------------------------------------------------------------

Department of Administration:

/s/    Charles R. Martindale

--------------------------------------------------------------------------------

Charles R. Martindale Commissioner Date:  

            12/14/04

--------------------------------------------------------------------------------

 

State Budget Agency   Office of the Attorney General

/s/    Marilyn F. Schultz

--------------------------------------------------------------------------------

 

/s/    Stephen Carter

--------------------------------------------------------------------------------

Marilyn F. Schultz   Stephen Carter Director   Attorney General Date:  

            12/27/04

--------------------------------------------------------------------------------

  Date:  

            1/7/05

--------------------------------------------------------------------------------

 

Hoosier Healthwise MCO Contract   Page 30 of 30   Managed Health Services